Name: 79/936/EEC: Commission Decision of 22 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of the premiums paid during 1978 for grubbing apple trees and pear trees of certain varieties (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-15

 Avis juridique important|31979D093679/936/EEC: Commission Decision of 22 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of Belgium of the premiums paid during 1978 for grubbing apple trees and pear trees of certain varieties (Only the French and Dutch texts are authentic) Official Journal L 288 , 15/11/1979 P. 0026 - 0026****( 1 ) OJ NO L 93 , 8 . 4 . 1976 , P . 3 . ( 2 ) OJ NO L 124 , 12 . 5 . 1976 , P . 8 . ( 3 ) OJ NO L 200 , 8 . 8 . 1977 , P . 17 . COMMISSION DECISION OF 22 OCTOBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF BELGIUM OF THE PREMIUMS PAID DURING 1978 FOR GRUBBING APPLE TREES AND PEAR TREES OF CERTAIN VARIETIES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 79/936/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 794/76 OF 6 APRIL 1976 LAYING DOWN FURTHER MEASURES FOR REORGANIZING COMMUNITY FRUIT PRODUCTION ( 1 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 1090/76 OF 11 MAY 1976 FIXING THE AMOUNT OF THE PREMIUM FOR GRUBBING APPLE TREES AND PEAR TREES OF CERTAIN VARIETIES AND THE CONDITIONS FOR GRANTING SUCH PREMIUM ( 2 ), WHEREAS THE KINGDOM OF BELGIUM HAS MADE AN APPLICATION FOR REIMBURSEMENT OF ALL THE EXPENDITURE INCURRED DURING 1978 ON THE GRANTING OF PREMIUMS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 77/490/EEC OF 24 JUNE 1977 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF GRUBBING APPLE AND PEAR TREES PURSUANT TO REGULATION ( EEC ) NO 794/76 ( 3 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT PREMIUMS TOTALLING BFRS 172 620 HAVE BEEN PAID AS STIPULATED IN REGULATION ( EEC ) NO 794/76 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . BFRS 86 310 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF BELGIUM DURING 1978 ON PREMIUMS FOR GRUBBING APPLE TREES AND PEAR TREES OF CERTAIN VARIETIES SHALL BE BFRS 86 310 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 22 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT